DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/569,482 filed 09/12/2019 and Amendment filed with RCE 02/19/2021.
Claims 1-20 remain pending in the Application.
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FU (US Patent Application Publication 20180005996) in view of Nonomura et al. (US Patent 7,994,623).
	With respect to claim 1 FU teaches A device (paragraph [0034]), comprising: 
an integrated circuit (IC) having a design that is severable into multiple sub- circuits having input-output (IO) ports (3D IC1, 2, 3, 6 divided into plurality of circuits/subcircuits comprising inputs/outputs/IO ports (paragraphs [0035], [0041], [0044] [0049], [0054]; Figs. 1-3, 6A)); and 
multiple physical electrical connections that are adapted to electrically interconnect the IO ports of the multiple sub-circuits to operate as the IC (porting/connecting/reconnecting plurality of circuits/subcircuits (paragraphs [0044], [0048], [0046], [0055])), 
wherein the IO ports comprise inter-dielet ports having embedded three-dimensional (3D) geometric position information (wherein all inputs/outputs circuitry/IO ports of the plurality of circuits/subcircuits are within 3D ICs (paragraphs [0035], [0044], [0047], [0048])).  
While FU teaches inputs/outputs circuitry 120/320/inter-dielet ports, which are used for porting/connecting/reconnecting plurality of circuits/subcircuits/layer dies 301-303 and are predesigned/comprising 3D information to interconnect circuits/subcircuits/layer dies 301-303 and reused for new 3D ICs (paragraphs [0045], [0048]; Fig. 3A),  however Fu lacks specifics regarding inter-dielet ports having embedded three-dimensional (3D) geometric position information. Nonomura et al. teaches three-dimensional coupling circuit/three-dimensional coupling terminals 313 to interconnect multiple chips/dies (col. 3, ll.4-7, ll.11-13, ll.18-21; Fig. 3), wherein three-dimensional coupling circuit/three-dimensional coupling terminals 313 comprise data/embedded information related to commands/address/3D geometric position information (col. 5, ll.35-44; col. 6, ll.65-67, col. 7, ll.1-7; col. 8, ll.1-4; Fig. 3)). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Nonomura et al. to teach specific subject matter FU does not teach, because it provides stacked semiconductor integrated circuits providing technique, which reduces the costs required for developing semiconductor chips to a minimum (col. 3, ll.24-25).
With respect to claim 11 FU teaches A method (paragraph [0069]), comprising: 
sub-dividing a design of an integrated circuit (IC) into multiple sub-circuits having input-output (IO) ports (3D IC1, 2, 3, 6 divided into plurality of circuits/subcircuits comprising inputs/outputs/IO ports (paragraphs [0035], [0041], [0044] [0049], [0054]; Figs. 1-3, 6A)); and 
coupling the IO ports of the multiple sub-circuits with electrical interconnections so as to cause the multiple sub-circuits to operate as the design (porting/connecting/reconnecting/coupling plurality of circuits/subcircuits (paragraphs [0044], [0048], [0046], [0055])), 
(three-dimensional integrated circuits methods and methods of making three-dimensional integrated circuits/3D IC (paragraphs [0069], [0035]) comprising electrical interconnections between multiple layer dies/IC1/IC2/subcircuits (paragraphs [0056], [0060]), and wherein electrical interconnections for porting include inputs/outputs/IO ports of the plurality of circuits/subcircuits, which are disposed within 3D ICs (paragraphs [0044]-[0048], [0067])).
While FU teaches inputs/outputs circuitry 120/320/inter-dielet ports, which are used for porting/connecting/reconnecting plurality of circuits/subcircuits/layer dies 301-303 and are predesigned/comprising 3D information to interconnect circuits/subcircuits/layer dies 301-303 and reused for new 3D ICs (paragraphs [0045], [0048]; Fig. 3A),  however Fu lacks specifics regarding inter-dielet ports having embedded three-dimensional (3D) geometric position information. Nonomura et al. teaches three-dimensional coupling circuit/three-dimensional coupling terminals 313 to interconnect multiple chips/dies (col. 3, ll.4-7, ll.11-13, ll.18-21; Fig. 3), wherein three-dimensional coupling circuit/three-dimensional coupling terminals 313 comprise data/embedded information related to commands/address/3D geometric position information (col. 5, ll.35-44; col. 6, ll.65-67, col. 7, ll.1-7; col. 8, ll.1-4; Fig. 3)). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Nonomura et al. to teach specific subject matter FU does not teach, because it provides stacked semiconductor integrated circuits providing technique, which reduces the costs required for developing semiconductor chips to a minimum (col. 3, ll.24-25).
(paragraph [0069]), comprising: 
sub-dividing a design of an integrated circuit (IC) into multiple sub-circuits having input-output (IO) ports 3D IC1, 2, 3, 6 divided into plurality of circuits/subcircuits comprising inputs/outputs/IO ports (paragraphs [0035], [0041], [0044] [0049], [0054]; Figs. 1-3, 6A)); and 
coupling the IO ports of the multiple sub-circuits with electrical interconnections so as to cause the multiple sub-circuits to operate as the design (porting/connecting/reconnecting/coupling plurality of circuits/subcircuits (paragraphs [0044], [0048], [0046], [0055])), 20PATENT Attorney Docket No.: ARMO230 (P05650US.family) 
wherein the electrical connections have embedded three-dimensional (3D) geometric position information (three-dimensional integrated circuits methods and methods of making three-dimensional integrated circuits/3D IC (paragraphs [0069], [0035]) comprising electrical interconnections between multiple layer dies/IC1/IC2/subcircuits (paragraphs [0056], [0060]), and wherein electrical interconnections for porting include input/output circuitry/IO ports of the plurality of circuits/subcircuits, which are disposed within 3D ICs (paragraphs [0044]-[0048], [0067])).
While FU teaches inputs/outputs circuitry 120/320/inter-dielet ports, which are used for porting/connecting/reconnecting plurality of circuits/subcircuits/layer dies 301-303 and are predesigned/comprising 3D information to interconnect circuits/subcircuits/layer dies 301-303 and reused for new 3D ICs (paragraphs [0045], [0048]; Fig. 3A),  however Fu lacks specifics regarding inter-dielet ports having embedded three-dimensional (3D) geometric position information. Nonomura et al. teaches three-dimensional coupling circuit/three-dimensional coupling terminals 313 to interconnect multiple chips/dies (col. 3, ll.4-7, ll.11-13, ll.18-21; Fig. 3), wherein three-dimensional coupling circuit/three-dimensional coupling terminals 313 comprise data/embedded information related to commands/address/3D geometric position information (col. 5, ll.35-44; col. 6, ll.65-67, col. 7, ll.1-7; col. 8, ll.1-4; Fig. 3)). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Nonomura et al. to teach specific subject matter FU does not teach, because it provides stacked semiconductor integrated circuits providing technique, which reduces the costs required for developing semiconductor chips to a minimum (col. 3, ll.24-25).
With respect to claim 18 FU teaches A method (paragraph [0069]), comprising: 
sub-dividing a design of an integrated circuit (IC) into multiple sub-circuits having input-output (IO) ports (3D IC1, 2, 3, 6 divided into plurality of circuits/subcircuits comprising inputs/outputs/IO ports (paragraphs [0035], [0041], [0044] [0049], [0054]; Figs. 1-3, 6A)); and 
coupling the IO ports of the multiple sub-circuits with electrical interconnections so as to cause the multiple sub-circuits to operate as the design (porting/connecting/reconnecting/coupling plurality of circuits/subcircuits (paragraphs [0044], [0048], [0046], [0055])), 
wherein the IC has gate structures associated with the IO ports, and wherein the gate structures have embedded three-dimensional (3D) geometric position information (three-dimensional integrated circuits methods and methods of making three-dimensional integrated circuits/3D IC (paragraphs [0069], [0035]) comprising electrical interconnections between multiple layer dies/IC1/IC2/subcircuits (paragraphs [0056], [0060]), and wherein electrical interconnections include input/outputs circuitry/IO ports of the plurality of circuits/subcircuits, which are disposed within 3D ICs/have three-dimensional (3D) geometric position information, such as each 3D IC comprises gates/gate structures to be ported/interconnected/associated with the IO ports (paragraphs [0044]-[0048], [0067])).
While FU teaches inputs/outputs circuitry 120/320/inter-dielet ports, which are used for porting/connecting/reconnecting plurality of circuits/subcircuits/layer dies 301-303 and are predesigned/comprising 3D information to interconnect circuits/subcircuits/layer dies 301-303 and reused for new 3D ICs (paragraphs [0045], [0048]; Fig. 3A),  however Fu lacks specifics regarding inter-dielet ports having embedded three-dimensional (3D) geometric position information. Nonomura et al. teaches three-dimensional coupling circuit/three-dimensional coupling terminals 313 to interconnect multiple chips/dies (col. 3, ll.4-7, ll.11-13, ll.18-21; Fig. 3), wherein three-dimensional coupling circuit/three-dimensional coupling terminals 313 comprise data/embedded information related to commands/address/3D geometric position information (col. 5, ll.35-44; col. 6, ll.65-67, col. 7, ll.1-7; col. 8, ll.1-4; Fig. 3)). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Nonomura et al. to teach specific subject matter FU does not teach, because it provides stacked semiconductor integrated circuits providing technique, which reduces the costs required for developing semiconductor chips to a minimum (col. 3, ll.24-25).
With respect to claims 2-10, 12-14, 16-17, 19-20 FU teaches:
(paragraphs [0035], [0056]).  
Claim 3: wherein the multiple physical electrical connections have the 3D geometric position information associated therewith (paragraphs [0044], [0047], [0060], [0067]).  
Claim 4: wherein the IC has gate structures, and wherein the gate structures have the 3D geometric position information associated therewith (paragraphs [0044], [0047], [0067]).  
Claim 5: wherein: the IC comprises multiple dies including a first die and second die that is physically separate from the first die, one or more sub-circuits of the multiple sub-circuits of the IC are disposed on the first die, and one or more other sub-circuits of the multiple sub-circuits of the IC are disposed on the second die (paragraphs [0039], [0041], [0044]).  
Claim 6: wherein the IO ports facilitate integration of the multiple sub-circuits disposed on the first die and on the second die (paragraphs [0044], [0056]).  
Claims 7, 13, 16, 19: wherein the IC has multiple tiers, and wherein the first die and the second die are on different tiers of the multiple tiers (paragraph [0046]).  
Claim 8: wherein the multiple physical electrical connections include multiple sub-sets of separate conductive paths that electrically interconnect the multiple sub-circuits to operate as the IC (paragraphs [0035], [0046]).  
Claim 9: wherein the IC has multiple tiers, and wherein the multiple sub-circuits are disposed in one or more tiers of the multiple tiers (paragraph [0046]).  
(paragraphs [0063], [0065]; Fig. 17).  

Remarks
9.	In Remarks Applicant argues in substance:
	i) Fu does not describe 10 ports that comprise inter-dielet ports. In addition, Fu also fails to teach inter-dielet ports, electrical connections, or gate structures having embedded three-dimensional geometric position information. The "ports" and "portability" described by Fu are only described as being concerned with reusing or modifying aspects of the design or migrating certain aspects to a more advanced process node. There is absolutely no teaching by Fu of embedded 3D geometric position information.
10.	Examiner respectively disagrees for the following reasons:
With respect to i) FU teaches inputs/outputs circuitry 120/320/inter-dielet ports, which are used for porting/connecting/reconnecting plurality of circuits/subcircuits/layer dies 301-303 and are predesigned/comprising 3D information to interconnect circuits/subcircuits/layer dies 301-303 and reused for new 3D ICs (paragraphs [0045], [0048]; Fig. 3A),  however Fu lacks specifics regarding inter-dielet ports having embedded three-dimensional (3D) geometric position information. Nonomura et al. teaches three-dimensional coupling circuit/three-dimensional coupling terminals 313 to interconnect multiple chips/dies (col. 3, ll.4-7, ll.11-13, ll.18-21; Fig. 3), wherein three-dimensional coupling circuit/three-dimensional coupling terminals 313 comprise data/embedded 
Based on these disclosures of FU and Nonomura et al. Examiner believes that prior art FU in combination with Nonomura et al. reads claims 1-20 as currently written.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

HR
04/06/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851